Name: Council Decision (EU) 2018/253 of 15 February 2018 on the position to be taken on behalf of the European Union within the Joint Committee established by the Partnership Agreement on Relations and Cooperation between the European Union and its Member States, of the one part, and New Zealand, of the other part, as regards the adoption of decisions on the rules of procedure of the Joint Committee and the adoption of the terms of reference of the subcommittees and working groups
 Type: Decision
 Subject Matter: Asia and Oceania;  cooperation policy;  European construction;  EU institutions and European civil service;  politics and public safety
 Date Published: 2018-02-20

 20.2.2018 EN Official Journal of the European Union L 46/9 COUNCIL DECISION (EU) 2018/253 of 15 February 2018 on the position to be taken on behalf of the European Union within the Joint Committee established by the Partnership Agreement on Relations and Cooperation between the European Union and its Member States, of the one part, and New Zealand, of the other part, as regards the adoption of decisions on the rules of procedure of the Joint Committee and the adoption of the terms of reference of the subcommittees and working groups THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207 and Article 212(1), in conjunction with Article 218(9) thereof, Having regard to the joint proposal by the European Commission and the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) The Partnership Agreement on Relations and Cooperation between the European Union and its Member States, of the one part, and New Zealand, of the other part (1) (the Agreement) was signed in Brussels on 5 October 2016 and it is provisionally applied as of 12 January 2017. (2) Article 53(1) of the Agreement establishes a Joint Committee to facilitate the implementation of the Agreement (the Joint Committee). (3) Article 53(4) of the Agreement provides that the Joint Committee is to adopt its rules of procedure and that it may set-up sub-committees and working groups to deal with specific issues. (4) Article 53(5) of the Agreement provides that the Parties are to co-chair the Joint Committee. (5) In order to ensure the effective implementation of the Agreement, the Joint Committee's rules of procedure and the terms of reference of the sub-committees and working groups should be adopted as soon as possible. (6) The position of the Union within the Joint Committee should therefore be based on the attached draft Joint Committee Decisions, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the Union in the first meeting of the Joint Committee shall be based on the draft Decisions of the Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 15 February 2018. For the Council The President K. VALCHEV (1) OJ L 321, 29.11.2016, p. 3. DRAFT DECISION No 1/2018 OF THE EU-NEW ZEALAND JOINT COMMITTEE of ¦ adopting its rules of procedure THE JOINT COMMITTEE, Having regard to the Partnership Agreement on Relations and Cooperation between the European Union and its Member States, of the one part, and New Zealand, of the other part (1) (the Agreement), and in particular Article 53 thereof, Whereas: (1) Parts of the Agreement have been applied provisionally since 12 January 2017. (2) The Joint Committee should therefore adopt its rules of procedure, HAS ADOPTED THIS DECISION: 1. The rules of procedure of the Joint Committee, as set out in the Annex, are hereby adopted. 2. This Decision shall enter into force on the date of its adoption. Done at ¦, For the Joint Committee The Co-Chairs (1) OJ L 321, 29.11.2016, p. 3. ANNEX Partnership Agreement on Relations and Cooperation between the European Union and its Member States, of the one part, and New Zealand, of the other part Rules of Procedure of The Joint Committee Tasks and composition 1. The Joint Committee shall perform the tasks provided for in Article 53 of the Partnership Agreement on Relations and Cooperation between the European Union and its Member States, of the one part, and New Zealand, of the other part (the Agreement). 2. The Joint Committee shall be composed of representatives of the Parties at the appropriate level. Chair 3. The Joint Committee shall be co-chaired by the two sides. Meetings 4. The Joint Committee shall normally meet once a year, unless otherwise decided by the Parties. The meetings shall be convened by the Co-Chairs and held alternately in Brussels and Wellington, on a date fixed by mutual agreement. Extraordinary meetings of the Joint Committee may be held at the request of each of the Parties, if the Parties agree. 5. The Joint Committee shall normally meet at the level of senior official, unless otherwise agreed by the Parties. Publicity 6. Unless otherwise decided, meetings of the Joint Committee shall not be public. Participants 7. Before each meeting, the Co-Chairs shall be informed, through the Secretaries of the intended composition of their side's delegation. 8. Where appropriate and with the agreement of the Parties, experts or representatives of other bodies may be invited to attend Joint Committee meetings as observers or in order to provide information on a particular subject. Secretaries 9. A representative of the European External Action Service and a representative of the Ministry of Foreign Affairs and Trade of New Zealand shall act jointly as Secretaries of the Joint Committee. All communications to and from the Co-Chairs of the Joint Committee shall be forwarded to the Secretaries. Agendas for meetings 10. The Co-Chairs shall draw up a provisional agenda for each meeting. This shall be forwarded, together with the relevant documents, to the Parties no later than 15 days before the beginning of the meeting. 11. The provisional agenda shall include items submitted to the Co-Chairs no later than 21 days before the beginning of the meeting. 12. The final agenda shall be adopted by the Joint Committee at the beginning of each meeting. Items other than those on the provisional agenda may be placed on the agenda if the Parties so agree. 13. With the agreement of the Parties, the Co-Chairs may shorten the time limits referred to in paragraphs 11 and 12 where required. Minutes 14. The Secretaries shall jointly produce draft minutes of each meeting, normally within 30 calendar days of the end of the meeting. The draft minutes shall be based on a summary by the Co-Chairs of the conclusions reached by the Joint Committee. 15. The draft minutes shall be approved by both Parties within 45 calendar days of the end of the meeting or by any other date agreed by the Parties. Once there is agreement on the minutes, two original copies shall be signed by the Co-Chairs and the Secretaries. Each Party shall receive one original copy. Decisions and recommendations 16. The Joint Committee may agree to adopt decisions or recommendations. These shall be entitled Decision or Recommendation, followed by a serial number, the date of their adoption and a description of the subject matter. Each decision shall state the date of its entry into force. 17. The Joint Committee takes decisions and adopts recommendations in agreement between the Parties after the conclusion of their respective internal procedures. 18. The Joint Committee may decide to adopt decisions or recommendations by means of a written procedure. In such cases, the Parties shall agree a time-limit for the duration of the procedure. If at the expiry of that time-limit, neither Party has expressed opposition to the proposed decision or recommendation, the Co-Chairs of the Joint Committee shall declare the decision or recommendation to have been adopted by common agreement. 19. Decisions and recommendations adopted by the Joint Committee shall be authenticated by two original copies signed by the Co-Chairs of the Joint Committee. 20. Each Party may decide to publish the Joint Committee's decisions and recommendations in its respective official publication. Correspondence 21. Correspondence addressed to the Joint Committee shall be directed to the Secretary of the side to which the author belongs, who will in turn inform the other Secretary. 22. The Secretaries shall ensure that correspondence addressed to the Joint Committee is forwarded to the Co-Chairs and circulated, where appropriate, in line with paragraph 25. 23. Correspondence from the Co-Chairs shall be sent to the Parties by the Secretaries and circulated, where appropriate, as documents referred to in paragraph 25. 24. Correspondence to and from the Co-Chairs may be by any written means, including electronic mail. Documents 25. Where the deliberations of the Joint Committee are based on documents, those documents shall be numbered and circulated by the Secretaries to the participants. Expenses 26. Each Party shall meet any expenses it incurs as a result of participating in the meetings of the Joint Committee with regard to staff, travel, and subsistence expenditure as well as postal and telecommunications expenditure. 27. Expenditure in connection with the organisation of meetings and the reproduction of documents shall be borne by the party hosting the meeting. Subcommittees and Working Groups 28. The Joint Committee may decide to set up Subcommittees and Working Groups to assist it in carrying out its tasks. 29. The Joint Committee may decide to abolish any Subcommittee or Working Group that it has established or to determine or amend its terms of reference. 30. The Subcommittees and Working Groups shall report to the Joint Committee after each of their meetings. 31. The Working Groups shall have no decision-making power, but may submit recommendations to the Joint Committee. Amendment of the rules of procedure 32. The Parties may agree to amend these rules of procedure, in line with paragraphs 16 to 20. DRAFT DECISION No 2/2018 OF THE EU-NEW ZEALAND JOINT COMMITTEE of ¦ on the adoption of Subcommittees' and Working Groups' terms of reference THE JOINT COMMITTEE, Having regard to the Partnership Agreement on Relations and Cooperation between the European Union and its Member States, of the one part, and New Zealand, of the other part (1) (the Agreement), and in particular Article 53 thereof, and to paragraphs 28 to 31 of the Joint Committee's rules of procedure, Whereas: Pursuant to paragraphs 28 and 29 of its rules of procedure, the Joint Committee may set up subcommittees and working groups to assist it in the performance of its tasks and determine their terms of reference, HAS ADOPTED THIS DECISION: 1. The terms of reference of the Joint Committee's Subcommittees and Working Groups shall be as set out in the Annex. 2. This decision shall enter into force on the date of its adoption. Done at ¦, For the Joint Committee The Co-Chairs (1) OJ L 321, 29.11.2016, p. 3. ANNEX Terms of reference of Subcommittees and Working Groups 1. The Subcommittees and Working Groups shall discuss the implementation of the Agreement in their areas of responsibility, as specified by the Joint Committee. They may also discuss subjects or specific projects relating to the relevant area of bilateral cooperation. 2. The Subcommittees and Working Groups shall work under the authority of the Joint Committee. They shall transmit their minutes and recommendations to the Joint Committee within the timeframes specified by the Joint Committee. 3. The Subcommittees and Working Groups shall be composed of representatives of the Parties. 4. The Subcommittees and Working Groups may invite experts to their meetings and may hear them regarding specific points on the agenda. 5. The Subcommittees and Working Groups shall be co-chaired by the two sides. 6. A representative of each side shall act jointly as Secretaries of each Subcommittee and Working Group. The Secretaries shall have the same functions as the Secretaries of the Joint Committee. 7. The Subcommittees and Working Groups shall meet at least as often as directed by the Joint Committee. Extraordinary meetings may be held at the request of either Party, if the Parties agree. Each meeting shall be held at a place and on a date commonly agreed by the Parties. 8. Subcommittees and Working Groups shall operate in accordance with the Joint Committee's rules of procedure regarding agendas, minutes, recommendations, correspondence, documents, and expenses, unless otherwise specified by the Joint Committee. 9. Unless the Parties decide otherwise, meetings shall not be public.